Title: From George Washington to William Duer, 22 January 1783
From: Washington, George
To: Duer, William


                        
                            Sir
                            Head Quarters Jany 22. 1783
                        
                        It is necessary that One Months Provision for One Hundred men should be always kept on hand at Fort Herkimer
                            and at Fort Rensalarr on the Mohawk River.
                        I am therefore to desire that you will take the earliest possible Opportunity of laying in that quantity in
                            those places. I am Sir Your very Obed. Servt
                        
                            Go: Washington
                        
                    